Case 20-10343-LSS Doc 4591 Filed 05/18/21 Page 1 of 3

May 06, 2021 Us. BANK SERK

To Whom It may concern:

My name is a. the time of the incident | was a at

Es (Scout Master) lived at his family home. 1 remember the
house well. My only responsibility on Friday evening was to go to the

ome and knock on the door and let J know that |
would be going in the backyard to get her trash can to set on curb for
Saturday morning trash pick up.

| attended the eee the corner from our
home. My mother was a very active member of the church and school.
GR vas in a wheelchair | would often see him sitting on the
porch in the evenings. | thought helping the neighbors made sense to
me. {was in the 4" grade when the boy scout had a registration at our
community center. My father took me and my two brothers to the
community center one evening. | am sure this had to be 1972. | have
never be able to remove the date from my mind. We were denied
joining the boy scout because the Den Mother for my class did not want
children of my race in her home.

 
 

That Saturday morning | took the trash cans back into the backyard
where Mas at the back door and ask me to come into the
basement. | don’t remember exactly what made me say okay but he
said he wanted to show me a trick and he promised ! wouldn’t be hurt.

stayed in the backyard what seemed like forever, when | came back into
my house my mother was concerned about where | had been and |
made up some excuse as to where | had been | can’t remember what |
told her at this age.

 
Case 20-10343-LSS Doc 4591 Filed 05/18/21 Page2of3

The only person | ever mentioned this to was my therapist after my

discharge from the military. My heart is feeling heavy at this moment
by reliving this abuse.

Sincerely

 
 

o
—
oO
o
o
o
©
oO
|
N
~
0
a
~~
LO
oO
To
L
iL
a
Oo
LO
t+
oO
oO
Qa
”
Y
—
oo
st
©
©
vr
©
N
o
Nn
©
O

 

i2 MAY 2021 PMG LL )

 

Justioe Lauk; Selber S,]

Wrote |
(SSA Bank rupley Case nein
827 M av ke-- St O)f loo

Wy jm pten, DEAS wap fee

1S801-s0cags ae heal
